PER CURIAM:
In this claim, submitted for decision upon the pleadings, claimant seeks payment of the sum of $26.95, representing the remaining portion of a bill which was omitted when the bill was being coded for payment.
Respondent admits the validity of the claim and states that there were sufficient funds in its appropriation for the fiscal year in question from which the obligation could have been paid.
Based on the foregoing, the Court hereby makes an award to the claimant in the amount of $26.95.
Award of $26.95.